United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 12-1171                                                  September Term, 2012
                                                                         DHS-10-TSA-0077
                                                       Filed On: June 14, 2013
Suburban Air Freight, Inc.,

             Petitioner

      v.

Transportation Security Administration,

             Respondent


      BEFORE:       Henderson, Rogers, and Tatel, Circuit Judges

                                          ORDER

       Upon consideration of the court’s order to show cause filed June 7, 2013, and
the responses thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion filed June 7, 2013, be unsealed.
The Clerk is directed to unseal the opinion and release it publicly.



                                         Per Curiam


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Jennifer M. Clark
                                                           Deputy Clerk